409 So.2d 1010 (1982)
Ronald KENNEDY
v.
STATE.
8 Div. 610.
Court of Criminal Appeals of Alabama.
January 26, 1982.
Edwin L. Yates, Montgomery, for appellant.
*1011 No briefs filed for appellee.
BOWEN, Judge.
Kennedy's petition for writ of error coram nobis was denied by the circuit court without an evidentiary hearing. The petition is meritorious on its face, Summers v. State, 366 So.2d 336 (Ala.Cr.App.1978), cert. denied, 366 So.2d 346 (Ala.1979), and states matters which, if true, authorize relief. Henry v. State, 387 So.2d 328 (Ala.Cr.App. 1980); Goodman v. State, 387 So.2d 861 (Ala.Cr.App.), cert. denied, 387 So.2d 862 (Ala.1979). The Attorney General fully recognizes and admits this principle on appeal.
The judgment of the circuit court dismissing the petition is reversed. This cause is remanded with directions that an evidentiary hearing be held at which the defendant is present and represented by counsel. We specifically note that the Attorney General has filed a motion requesting this very same action.
REVERSED AND REMANDED WITH DIRECTIONS.
All Judges concur.